Citation Nr: 1048133	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which 
granted noncompensable service connection for bilateral hearing 
loss.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's 
service-connected bilateral hearing loss has been manifested by 
auditory acuity levels of no more than Roman Numeral III in the 
right ear and Roman Numeral II in the left ear.  Speech 
recognition ability was no worse than 82 percent in the right ear 
and 86 percent in the left ear.

2.  At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss been productive of marked 
interference with employment or frequent periods of 
hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, DC 6100 (2010).

2.  The Veteran's bilateral hearing loss does not present such an 
exceptional or unusual disability picture as to warrant referral 
for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities, which are based, as far as 
practically can be determined, on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for 
bilateral defective hearing range from 0 percent to 100 percent.  
The basic method of rating hearing loss involves audiological 
test results of impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 
(2010).  This alternative method provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2010).  

Additionally, when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and then elevate that numeral to 
the next higher Roman numeral, evaluating each ear separately.  
38 C.F.R. § 4.86(b) (2010).  

In this case, there are no test results of record that meet the 
numerical criteria for a rating based on exceptional patterns of 
hearing noted above.  Accordingly, the Veteran's hearing loss 
will be rated by the usual method.  38 C.F.R. §§ 4.85 (2010).  

The Veteran, in written statements, contends that he is entitled 
to a compensable rating for bilateral hearing loss.

In February 2007, the Veteran was afforded a VA audiological 
examination, during which his puretone thresholds, in decibels, 
were as follows:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
15
35
45
65
60
LEFT
5
30
40
65
70

The puretone threshold average was 51 decibels, bilaterally, and 
speech recognition ability was measured as 92 percent, 
bilaterally, using the Maryland CNC speech recognition test.  38 
C.F.R. § 4.85(a) (2010).  

With respect to both the Veteran's right ear and left ear, 
applicable law provides that an average puretone threshold of 51 
decibels along with speech discrimination of 92 percent warrants 
a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI 
(2010).  Where the right ear is Roman Numeral I, and the left ear 
is Roman Numeral I, the appropriate rating is 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010)

The Veteran was afforded another VA audiological examination in 
July 2008, at which time his puretone thresholds, in decibels, 
were as follows:
   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
10
30
45
55
60
LEFT
10
20
35
55
60

The averages were 48 in the right ear and 43 in the left ear.  
Speech recognition ability was measured as 82 percent in the 
right ear and 86 percent in the left ear using the Maryland CNC 
speech recognition test.  38 C.F.R. § 4.85(a) (2010).  

The July 2008 audiometric findings are consistent with hearing 
levels of Roman Numeral III in the right ear and Roman Numeral II 
in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Those 
hearing levels warrant a 0 percent rating under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Table VII (2010).  

The February 2007 and July 2008 audiometric test results are the 
only complete evidence of record for the relevant appeals period.  
The Board is aware that the Veteran has submitted the results of 
audiometric testing dating as far back as March 1968.  However, 
those audiograms are generally not relevant to the Veteran's 
current level of hearing disability, or to the level of hearing 
disability throughout the pendency of this appeal.  Service 
connection for bilateral hearing loss was established effective 
in October 2006, so only contemporaneous evidence is relevant to 
the Veteran's claim for increased rating.

Additionally, although a private audiogram dated June 2006 
submitted by the Veteran shows speech recognition scores of 84 
percent in the right ear and 72 percent in the left ear, the 
report did not indicate that the Maryland CNC speech 
discrimination test was used.  As such, it is inadequate under VA 
rating purposes, which specify that in determining the severity 
of a hearing disability for VA purposes, the Maryland CNC test 
should be used to determine the level of speech discrimination.  
38 C.F.R. § 4.85 (2010).  Moreover, even if it was determined 
that the June 2006 private hearing evaluation employed the 
Maryland CNC word discrimination list, the overall results would 
still not meet the requirements for a compensable rating under VA 
regulations using only the puretone thresholds.  The Board 
further notes that the private audiogram results were followed 
shortly by VA examinations in 2007 and 2008 and thus it is 
unnecessary to determine what speech discrimination test was used 
by the private examiner because the results of the VA examination 
that used the Maryland CNC word test are more relevant, 
persuasive, and probative for rating purposes.  Savage v. 
Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010).

Similarly, audiograms dated May 2006 and March 2006, administered 
in conjunction with the Veteran's employment at Hill Air Force 
Base, do not comport to VA standards in that they lack a 
controlled speech discrimination test or employed a speech 
discrimination test other than the Maryland CNC, and would not 
otherwise support entitlement to a compensable rating.  

Accordingly, as the record does not contain any audiological 
findings during the relevant appeals period that would entitle 
the Veteran to a higher rating for his bilateral hearing loss 
under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, the Board finds that 
the Veteran is not entitled to a compensable rating for bilateral 
hearing loss.  

The Board finds that the preponderance of the evidence is against 
the claim for a compensable rating for bilateral hearing loss, 
and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The Board acknowledges that the Veteran has reported that his 
hearing disability interferes with his ability to hear messages 
on his answering machine and to talk on the telephone.  He has 
also reported difficulty understanding in groups and in the 
presence of background noise.  However, the Veteran has not 
alleged, and the evidence of record does not otherwise show, that 
his service-connected disability prevents him from working or has 
a marked interference with employment.  Additionally, the 
competent evidence of record does not indicate that the Veteran's 
hearing loss results in a marked functional impairment to a 
degree other than that addressed by VA's Rating Schedule or 
results in frequent, or any, hospitalization.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155 
(West 2002).  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the 
competent evidence of record does not show that the Veteran's 
bilateral hearing loss has been productive of frequent, or any, 
periods of hospitalization.  Nor does that evidence show that his 
service-connected disability causes marked interference with 
employment beyond that envisioned by the schedular ratings 
already assigned.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996). 




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in November 2006, January 2007, 
and June 2008; a rating decision in March 2007; and, a statement 
of the case in March 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant, and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim, and 
the Veteran has not asserted that his hearing has worsened since 
his July 2008 VA examination.  Thus, the Board finds that a new 
examination is not warranted and that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


